Citation Nr: 1748790	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-63 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1964.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

On the Veteran's substantive appeal dated December 2016, he requested a hearing before a Veterans Law Judge (VLJ).  However, he cancelled his hearing request in May 2017.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

The Board remanded the case for further development in July 2017.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that manifested in service or within one year thereafter or that is otherwise related to his military service.  

2.  The Veteran does not have bilateral hearing loss that manifested in service or within one year thereafter or that is otherwise related to his military service.  

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Bilateral hearing loss was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim by a letter dated in July 2013.    

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus in December 2016 and July 2017.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2016 and July 2017 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by adequate rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Additionally, as the July 2017 opinion was obtained pursuant to the Board's July 2017 remand and is sufficient to decide this claim, the Board finds substantial compliance with the July 2017 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with Board's remand instructions).


II. Governing Law

The Veteran has claimed that his current tinnitus and bilateral hearing loss are due to noise exposure during his military service.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016). 

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, tinnitus and sensorineural hearing loss are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 25 (2015)(holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma). 

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for tinnitus and bilateral hearing loss. 

According to the Veteran's DD-214, he served 2 years in the Army, serving primarily as a storage specialist.  The Veteran's service treatment records do not document any complaints, diagnosis, or treatment for tinnitus or hearing loss.  In fact, in the Veteran's February 1964 report of medical history, he indicated that he did not have any ear trouble.  A clinical examination at that time also found his ears and drums to be normal.

Following his separation from service, there is no indication in the record to suggest that the Veteran sought treatment for tinnitus or hearing loss, and there is no evidence of either disorder within one year of his military service.  Indeed, the Veteran did not complain of tinnitus or hearing loss for many years following his separation from service.  Nor has he specifically asserted that his hearing loss and tinnitus began in service or within one year thereafter. See e.g. December 2016 VA examination report.

Based on this evidence, the Board finds that neither tinnitus, nor manifestations sufficient to identify the disease entity, was shown during service.  Similarly, the Board also finds that neither hearing loss, nor manifestations sufficient to identify the disease entity, was shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while tinnitus and sensorineural hearing loss are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of tinnitus or hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tinnitus and bilateral hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, the Veteran has not specifically asserted continuity of symptomatology since service.  Nor is there any medical evidence suggesting a continuity of symptomatology.  Thus, the remaining question is whether his current hearing loss and tinnitus are otherwise related to his military service, including his noise exposure therein.

In this regard, in December 2016 the Veteran was afforded a VA examination to determine the etiology of his claimed hearing loss and tinnitus.  The examiner noted that it was reasonable to assume that the Veteran was exposed to at least some potentially hazardous noise level while in service.  As for tinnitus, the Veteran reported that he first experienced symptoms associated with tinnitus many years ago, but did not state how many years or that it began in service or a within a year of separation from service.  See December 2016 VA Examination.  

In July 2017, VA received an addendum opinion in relation to the Veteran's claimed tinnitus and hearing loss.  The examiner reviewed the Veteran's claims file and opined that the Veteran's tinnitus was less likely than not caused or aggravated by in-service noise exposure or acoustic trauma.  In her rationale, she noted that tinnitus can have many causes that are unrelated to noise exposure or noise trauma.  She stated that the Veteran did not show any significant hearing loss progression during service.  Thus, in the absence of an objectively verifiable noise injury to hearing that occurred during the time of the Veteran's service, the association between tinnitus and the Veteran's military noise exposure cannot be assumed to exist.  Moreover, the examiner opined that the predominance of evidence suggested that the Veteran's tinnitus was not a delayed onset of acoustic trauma or a delayed onset of the impact of hazardous noise exposure from service.  

In regard to the Veteran's hearing loss, the July 2017 VA examiner opined that the Veteran's hearing loss was less likely than not related to in-service noise exposure or acoustic trauma.  In her rationale, the examiner stated that a predominance of evidence suggested that there is no delay in developing hearing loss due to noise trauma from hazardous noise levels once a person is no longer exposed to hazardous noise.  Thus, noise trauma from military noise exposure is expected to be immediate, rather than related to a time following the separation from service.  The examiner noted that any progression that occurred in sensorineural hearing loss at a later date after separation from service is assumed; therefore, to likely be caused by non-military noise exposure, some disease process of, or other ear damage, or in the case of advanced age, a more minor impact of presbycusis that is unrelated to military noise exposure.  

The examiner reported that a comparison of electronic hearing testing conducted on the Veteran during enlistment and separation from service (whether the ASA or ISO-ANSI standards were used) revealed that the Veteran did not have a significant hearing threshold shift (worsening hearing) beyond normal variability/natural progression in either ear at any frequency while in military service.  The examiner opined that, in the absence of an objectively verifiable noise injury to hearing that occurred during the Veteran's time in service, the association between hearing loss and noise exposure cannot be assumed to exist.  

The examiner noted that at the December 2016 VA audio examination, the Veteran showed a sloping high-frequency sensorineural hearing loss in the right ear and a deaf left ear.  The right ear hearing loss was considered to conform to the usual pattern seen with progressive noise exposure over a lifetime or to other causes such as presbycusis, but the left ear hearing loss did not conform to the pattern expected with noise exposure as it was not likely to be a sole reason for a completely deaf ear, particularly since the Veteran had no reported history of massive acoustic blast trauma.  

In regard to both ears, the examiner noted that the hearing tests done during service, and giving the Veteran the benefit of the doubt that the ISO-ANSI was used, showed mild hearing loss only at the lower frequencies, which was a pattern that is neither consistent with noise trauma or with the Veteran's current right ear pattern.  The examiner noted that there were a number of possible etiologies for predominantly low-frequency hearing loss but none of which included acoustic noise trauma.  Rather, the examiner stated, acoustic noise trauma was known, in the vast majority of cases, to first cause hearing loss at 4000 Hz or nearby frequencies.  The examiner noted that the Veteran showed normal hearing loss at 4000 Hz throughout service, with no change from enlistment to separation, therefore, the Veteran's hearing loss shown at separation from service was not consistent with a pattern expected for damage caused by hazardous noise exposure.  Further, the examiner noted that the Veteran's right ear low-frequency hearing loss noted at separation from service had resolved to normal hearing thresholds by the time of the December 2016 audiogram, thus suggesting that it was a temporary threshold shift.  

Notably, there is no other medical opinion indicating that the Veteran's hearing loss and tinnitus are related to his military service. 

The Board has also considered the Veteran assertion that his current tinnitus and hearing loss are related to his military service.  However, although he is competent to report on what he has observed, such as his symptomatology, the Board finds that his not competent to provide an opinion regarding a nexus between his current hearing loss and tinnitus and his military service, as that involves a complex medical question. The Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight in this case as to whether the Veteran's hearing loss and tinnitus is at least as likely as not related to his military noise exposure.  The examiner reviewed the claims file and the Veteran's own reported history, and she has training, knowledge, and expertise on which she relied to form her opinion.  She also provided a rationale for the conclusion reached.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. Â§ 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


